Citation Nr: 0939052	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-27 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hairy cell 
leukemia, claimed as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been received to reopen 
entitlement to service connection for hairy cell leukemia, 
and denied entitlement to service connection for malaria, 
posttraumatic stress disorder, bilateral hearing loss, and 
psoriasis of toenails and fingernails.  A notice of 
disagreement was filed in June 2006, and a statement of the 
case was issued in July 2007.  A substantive appeal was 
received in September 2007 with regard to the sole issue of 
whether new and material evidence has been received to reopen 
entitlement to service connection for hairy cell leukemia.  
The Veteran testified at a Board hearing in December 2008; 
the transcript is of record.

In February 2009, the veteran submitted an informal claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  This is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for hairy cell 
leukemia, on the merits, is REMANDED to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied entitlement 
to service connection for hairy cell leukemia; the Veteran 
did not file a notice of disagreement.  

2.  In August 2005, the Veteran filed a request to reopen his 
claim of service connection for hairy cell leukemia.

3.  Additional evidence received since the RO's May 2004 
decision is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2004 RO decision which denied entitlement to 
service connection for hairy cell leukemia is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the May 
2004 denial, and the claim of service connection for hairy 
cell leukemia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claim of service connection, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to such issue will be addressed 
in a future merits decision after action is undertaken as 
directed in the remand section of this decision.  

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
August 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include Non-Hodgkin's 
lymphoma and chronic lymphocytic leukemia.  38 C.F.R. 
§ 3.309(e).  

In September 2003, the Veteran filed a claim of service 
connection for chronic lymphocytic leukemia, due to herbicide 
exposure in Vietnam.  The evidence of record at that time 
consisted of service treatment records and VA outpatient 
treatment records which reflected a diagnosis of hairy cell 
leukemia in 2003.  In a May 2004 rating decision, service 
connection for hairy cell leukemia was denied on the basis 
that such disability was not shown in service, and there was 
no evidence to support a finding that it was due to exposure 
to herbicides in service.  The RO noted that the Veteran was 
presumed to have been exposed to herbicides during his period 
of active service, but hairy cell leukemia is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Such rating 
decision was issued to the Veteran in May 2004 and the 
Veteran did not file a notice of disagreement.  Thus, the 
RO's May 2004 decision is final.  38 U.S.C.A. § 7105(c).

In August 2005, the Veteran filed a claim to reopen 
entitlement to service connection for leukemia.  Evidence 
received since the RO's May 2004 decision is both new and 
material.  Correspondence dated August 2007 from M.J.K., 
M.D., a VA staff hematologist, reflects that hairy cell 
leukemia, a form of chronic lymphocytic leukemia, was 
diagnosed in August 2003.  Correspondence dated July 2008 
from M.S.D., M.D., Ph.D., a VA physician with a VA hematology 
and oncology department, states that although hairy cell 
leukemia is not on list of diseases affected by Agent Orange 
exposure, it is a chronic B cell leukemia/lymphoma that is 
similar in nature to several of the leukemias and lymphomas 
that are influenced by Agent Orange.  Dr. M.S.D. opined that 
the Veteran's hairy cell leukemia should qualify him for 
additional benefits and disability secondary to Agent Orange 
exposure and toxicity.  The Veteran also submitted articles 
suggesting that hairy cell leukemia and chronic lymphocytic 
leukemia may be related disabilities.  Establishing service 
connection hinges on whether the Veteran's hairy cell 
leukemia may be considered a sub classification of chronic 
lymphocytic leukemia or non-Hodgkin's lymphoma, disabilities 
listed in § 3.309(e).  As such opinions and articles suggest 
that the Veteran's hairy cell leukemia is similar to or a 
form of chronic lymphocytic leukemia and non-Hodgkin's 
lymphoma, such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claim.  Thus, the 
claim of service connection for hairy cell leukemia is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.  




ORDER

New and material evidence has been received to reopen the 
claim of service connection for hairy cell leukemia.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.


REMAND

As detailed, the Veteran claims that he is entitled to 
service connection on a presumptive basis as he contends that 
his diagnosed hairy cell leukemia is a chronic lymphocytic 
leukemia, a disease which is presumptively service-connected 
in veterans with in-service herbicide exposure.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In light of 
the August 2007 and July 2008 opinions discussed hereinabove 
and the articles submitted by the Veteran, the Board has 
determined that the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
hairy cell leukemia, to include whether such disability is a 
chronic lymphocytic leukemia or non-Hodgkin's lymphoma, or is 
related to herbicide exposure.  See 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his claimed hairy cell 
leukemia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file in 
its entirety, to include service 
treatment records, post-service medical 
records, VA medical opinions, medical 
literature and the Veteran's statements, 
the examiner should provide an opinion as 
to the following:

a)  May hairy cell leukemia may be 
classified as a chronic lymphocytic 
leukemia or non-Hodgkin's lymphoma (and, 
hence, presumed to be associated with 
herbicides exposure)?

b)  And if not, is it at least as likely 
as not (a 50% or higher degree of 
probability) that the Veteran's hairy 
cell leukemia is related to service, to 
include exposure to herbicides?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


